The respective attorneys for the plaintiffs and defendant Harry on this appeal from an order of the Supreme Court, Suffolk County, dated November 7, 1974, having entered into a written stipulation at a conference in this court on February 5, 1975, in which they agreed that the appeal as between said parties is withdrawn on the merits, in consideration of plaintiffs’ paying $300 to appellant’s attorney as a counsel fee, the appeal as between said parties is deemed withdrawn on the merits, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.